Citation Nr: 1641990	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-30 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to exposure to asbestos. 

2.  Entitlement to service connection for residuals of a stroke. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  This matter comes before the Board of Veterans' Appeals on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia. 

The issue of entitlement to service connection for a lung condition, to include as due to asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's residuals of stroke is attributable to active service or any incident of service. 


CONCLUSION OF LAW

Service connection for residuals of stroke is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in June 2009.  He was notified of the evidence needed to substantiate his claims for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA and private treatment records.  The Veteran has submitted personal statements during the pendency of his appeal in support of his claim.  He has not identified any additionally available evidence for consideration.  

While a VA medical opinion was not obtained in this case in support of the Veteran's residuals of stroke claim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that the Veteran's stroke, which occurred over 20 years after he was separated from service, was the result of his military service or any incidence of service.  As such, the Veteran's general contentions are insufficient to trigger VA's duty to provide an examination with an opinion.  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran contends generally that he is entitled to service connection for the residuals of a stroke that occurred in January 1997.  He has offered no basis for why he believes his stroke, which occurred over 20 years after service, is attributable to his service or any incident of service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, in the case of hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to a stroke during the entire period of the Veteran's service.  On the Veteran's February 1973 separation examination, the examiner noted his heart as being normal. There is no evidence to support a finding that the Veteran incurred a stroke during service; accordingly, service connection on a direct basis for residuals of stroke pursuant to 38 C.F.R. § 3.303(a) is denied. 

Post-service treatment records from Phoebe Putney Memorial Hospital show that the Veteran was admitted to the hospital in January 1997 with complaints of sudden onset of severe headache, nausea and vomiting and right-sided weakness.  A CT scan revealed a left intracerebral hemorrhage in the region of the basal ganglion.  After a week of treatment and recovery he was discharged and released to continue his recovery at home.  None of his treating physicians during his period of time in the hospital immediately following his stroke made any suggestions that the Veteran's stroke was related to his military service.  Furthermore, the claims file does not contain any other private treatment records which suggest such a connection. 

As discussed previously, the Veteran has not set forth sufficient evidence in support of his residuals of stroke claim in order to trigger VA's duty to provide him with an examination.  McLendon, 20 Vet. App. at 81.  Although the Veteran has generally contended that his stroke and its residuals are related to his service, there is no competent evidence in the claims file to even suggest that this is the case.  The Veteran did not have a stroke in service, and there is no indication that his stroke in January 1997 was related to his service.  He has not made specific assertions as to how a stroke might be somehow causally related to service.  There is no indication that he has medical training or expertise that might lead him to make competent statements as to the etiology of his stroke.

Accordingly, the Board finds that service connection is not warranted for the Veteran's residuals of stroke.  As the preponderance of the evidence is against the Veteran's claim of service connection for residuals of stroke, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of stroke is denied. 


REMAND

Regrettably, before the Board can make a determination as to the Veteran's claim of entitlement to service connection for a lung condition, further development of the record is necessary.  Specifically, the Veteran must be afforded a new VA examination in order to provide a determination of whether he has a lung condition and if so, whether that condition is related to his service, to include his exposure to asbestos and other occupational hazards in service. 

The Veteran was afforded a VA examination in November 2009 to evaluate his contentions regarding his lung condition.  He reported symptoms including difficulty exerting himself physically, wheezing, coughing, and dyspnea.  According to him, he reported these symptoms to his primary care physician, who had his lungs examined.  This resulted in a diagnosis of asbestosis as related to his in-service exposure to asbestos.  He was followed by his private physician for this condition for years and also began receiving treatment for it with VA in 2002.  

The November 2009 examiner noted the results of a July 2007 CT scan, which found a stable chest with nodular area of pleural thickening and small nodules at the right base that were grossly stable.  The examiner also administered a pulmonary function test (PFT), which was essentially normal.  The examiner noted the pleural based lung nodules and plaques, but found that a more precise diagnosis could not be rendered as there was no data to support a definitive diagnosis of a lung condition.  Accordingly, the VA examiner did not set forth an opinion as to whether a lung condition was related to service, since the evidence did not support a diagnosis of a lung condition. 

Although the Board acknowledges that the November 2009 examiner's inability to diagnose a lung condition was based on recent PFT results, the examiner failed to take into consideration the Veteran's prior history of a diagnosis of and treatment for asbestosis.  In an August 2000 letter, a Dr. J.B. diagnosed asbestosis based on a June 2000 chest X-ray examination which found pleural plaques and parenchymal interstitial changes, as well as the Veteran's reported history of asbestos exposure.  Thereafter, in a February 2003 examination report, a Dr. R.J. confirmed the diagnosis of asbestosis based on the same June 2000 chest X-ray examination.  Finally, in a February 2009 letter, a Dr. J.P. stated that the bilateral interstitial fibrosis found on the June 2000 chest X-ray examination was causally related to asbestosis.  In addition to these private records, the claims file contains VA records dating from March 2002 to September 2008 which show a history of continued monitoring of the Veteran's lungs and notation of pleural thickening and lymph node involvement.  On remand, these records must be taken into consideration before dismissing a diagnosis of asbestosis. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any records since September 2008 documenting the Veteran's treatment for any lung condition at a VA medical center.  The Veteran must also be contacted and invited to submit any additional records in support of his claim, to include lay statements from family and friends. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination for the purpose of determining whether the Veteran has a lung condition for VA compensation purposes and if so, to provide an opinion as to whether any diagnosed lung condition is related to service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his diagnosis of asbestosis and symptoms of a lung condition.  All necessary special studies or tests including radiological examinations and a pulmonary function test must be accomplished.

The examiner is asked to first provide a diagnosis that accounts for noted abnormalities in the Veteran's lungs and properly attributes his respiratory symptoms.  The examiner must integrate the previous findings and diagnoses to obtain a true picture of the nature of the Veteran's lungs.  The examiner is asked to specifically determine whether the Veteran has asbestosis and/or a lung condition related to asbestos exposure.  In evaluating the Veteran for a lung condition diagnosis, the examiner should consider the prior diagnosis of asbestosis by Drs. J.B., R.J., and J.P., in August 200, February 2003 and February 2009 respectively.  

If a lung condition is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any diagnosed disorder is related to the Veteran's military service.  In providing the opinion, the examiner must consider, and discuss as necessary, the Veteran's statements regarding his exposure to asbestos and other occupational hazards while working as a fireman in the Navy. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


